       Case 3:20-cv-00969-DEB Document 10 Filed 08/07/20 PageID.26 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMANDA C.,                                           Case No.: 3:20-cv-00969-DEB
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS
14   COMMISSIONER OF SOCIAL
     SECURITY,
15                                                        [DKT. NO. 9]
                                      Defendant.
16
17
           Before the Court is Plaintiff Amanda C.’s Application to Proceed with her
18
     Complaint in forma pauperis. Dkt. No. 9. A court may authorize the commencement of a
19
     suit without prepayment of fees if the plaintiff submits an affidavit, including a statement
20
     of all her assets, showing she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The
21
     affidavit must “state the facts as to [the] affiant’s poverty with some particularity,
22
     definiteness and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)
23
     (internal quotations omitted). An affidavit is sufficient if it shows the applicant cannot pay
24
     the fee “and still be able to provide himself [or herself] and dependents with the necessities
25
     of life.” Id. (internal quotations omitted).
26
           Here, Plaintiff’s application states she is unemployed, has limited assets, and a
27
     $3,432.00 average, monthly income. Dkt. No. 9 at 2. Plaintiff relies on financial
28

                                                      1
                                                                                   3:20-cv-00969-DEB
       Case 3:20-cv-00969-DEB Document 10 Filed 08/07/20 PageID.27 Page 2 of 2



 1   contributions from her parents and public assistance in the form of food stamps and Cal-
 2   works to cover her expenses and support her eighteen-year-old daughter. Id. at 1, 3.
 3   Plaintiff’s only assets are checking and saving accounts, with a combined balance of $15,
 4   and a 2005 Honda Pilot valued at $1,000. Id. at 2–3. Plaintiff’s monthly expenses average
 5   $3,432.00 and include rent, utilities, food, transportation, insurance, and credit card
 6   installment payments. Id. at 4–5. Based on the foregoing, the Court finds Plaintiff has
 7   sufficiently shown she lacks the financial resources to pay her filing fee. Accordingly,
 8   Plaintiff’s Application to Proceed with her Complaint in forma pauperis is GRANTED.
 9         IT IS SO ORDERED.
10   Dated: August 7, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                               3:20-cv-00969-DEB
